DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, claims 3 and 4, in the reply filed on January 15, 2021 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolleschensky et al. (US 2007/0058262).
	Wolleschensky shows an imaging apparatus for optical coherence tomographic imaging, the imaging apparatus comprising (see para. [0023] and [0060]; the method of claim 9 flowing from the function of the elements below):
an objective optical system (“the objective”) which causes illumination light to be incident on an imaging object in a specimen container and receives reflected light from the imaging object; 

a temperature detector (“temperature sensor”) which detects a temperature of the objective optical system; and
a calculator (“open-loop or closed-loop control” “control unit”) which calculates an adjustment amount of the focus position for an adjustment operation by the focus adjustor based on the temperature detected by the temperature detector and a correlation relationship of the temperature and the adjustment amount obtained in advance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. (US 2016/0123719) in view of Jiang et al. (US 2012/0026508) and Van Empel et al. (US 2007/0076218).
Novak shows imaging apparatus for optical coherence tomographic imaging (“for…” being intended use and does not impart structure), the imaging apparatus comprising:
an objective optical system (16) which causes illumination light (L) to be incident on an imaging object (22) in a specimen container and receives reflected light from the imaging object (imaging object in a specimen container, being the 
a reference optical system (18, 20) which forms a reference optical path of reference light for the reflected light;
an optical path adjustor (40, 44, 46, 48) which adjusts an optical path length of the reference optical path;
a calculator (30, 32, 42) which calculates an adjustment amount of the optical path length for an adjustment operation by the optical path adjustor based on measured roughness [0024] and the adjustment amount obtained in advance.

Novak teaches the position of the reference mirror 20 is calibrated when environmental factors such as temperature changes occur which causes the reference mirror to change its position [0023]. Novak does not teach an automated process of calibration with the use of the claimed temperature detector and the calculator adjusting the path length based on the measured temperature.
Jiang shows an interferometer and states that thermal effects as well as other environmental conditions cause noise. The thermal effects on the interferometer, which includes a reference optical system (“reference path”), are automatically compensated for by controlling the length of the path (“a path length controller to compensate for environmental noise such as vibration, thermal effects and/or air turbulence by controlling the position of a reference surface of a reference path of the measurement interferometer” [0035], [0074]). At the time of filing of the claimed invention, it would have been obvious to modify Novak’s interferometer to 
Van Empel shows an interferometer and states that temperature changes causes errors in the interferometric measurement [0035]. Van Empel measures this thermal effect on the reference optical system (reference mirror RM) by measuring the temperature with a temperature detector (“temperature sensors TS”, [0035]). This temperature measurement allows for correcting the path length (“The temperature measurement allows for a correction of any material expansion along the path due to temperature effects, thereby enabling to correct a length of the path” [0039]. At the time of filing of the claimed invention, it would have been obvious to add in a temperature sensor, taught by Van Empel, in the interferometer of Novak in order to correct the path length of the reference optical system and would have modified the calculator to use the measured temperature for the path length correction

With respect to claim 7, Novak shows the reference optical system includes a reference mirror (20) and the optical path adjustor (40) adjusts a position of the reference mirror in the reference optical path according to the adjustment amount of the optical path length (the movement amount needed for correct path length corresponding to temperature based on Jiang’s correcting the reference path length by moving the reference mirror and Van Empel’s use of temperature changes to calculate the correct path length).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Wolleschensky as applied to claim 1 above, and further in view of Novak, Jiang, and Van Empel as applied to claim 6 above.

At the time of filing of the claimed invention, it would have been obvious to add the focus adjustor, temperature detector to the objected, and calculator of Wolleschensky to the interferometer of Novak in order to compensate for temperature-induced imaging error

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seo shows an interferometer and states that temperature changes causes errors in the interferometric measurement. Seo measures this thermal effect on the reference optical system (Fig 2: 21, 211, 210) by measuring the temperature with a temperature detector (“thermometer” 23, [0039]). 
Kuramoto (US 2011/0102805) shows the measurement of thermal effects of the reference optical system with the use of a temperature detector (“thermometer” [0039]) for measuring the temperature of the interferometer’s environment which includes the reference optical system (118 and RS) as well as the test surface (TS). Compensation for the thermal effects is performed by calculating its effects into the final interferometric measurement by a processing unit (Abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886